Citation Nr: 1217577	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for severe emphysema and chronic obstructive pulmonary disease(COPD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought. 


FINDING OF FACT

Emphysema and COPD were not first manifested in service, and the preponderance of the competent evidence is against a finding that currently diagnosed emphysema or COPD are related to active service.


CONCLUSION OF LAW

The criteria for service connection for severe emphysema and chronic obstructive pulmonary disease have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A December 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in February 2007; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner reviewed the record, evaluated the Veteran, and provided an opinion with supporting rationale. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran maintains that, while in service, he worked as a refrigeration specialist. He contends that exposure to chemicals and fumes in service in his capacity as a refrigeration specialist caused his emphysema and COPD.  He also contends that smoking in service contributed to his emphysema and COPD 

The Veteran's claim that he has a current respiratory disability due to tobacco use must be rejected as a matter of law.  For claims received by VA after June 9, 1998, the applicable statute and regulation provide that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The Veteran filed his claim in January 2003, and must be denied, on this basis, as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
Service treatment records do not show, nor does the Veteran contend, that he had any respiratory problems during service.  Records confirm that the Veteran's military occupational specialty was refrigeration specialist.  A March 1965 annual occupation examination was negative.

Post service medical records show diagnoses of emphysema and COPD.  At VA examination the Veteran reported that his respiratory symptoms began a few years after service; however his respiratory problems are not documented until 1989.  The Veteran also reported working in air conditioning and refrigeration for three to four years after service.  He reported no childhood or family history of respiratory problems. 
 
In November 2002 the Veteran reported a history of smoking for 40 years, 50 packs per year, and that he had quit smoking two years prior. 

In a July 2004 letter Dr. EG, the Veteran's private physician, wrote that he has known and treated the Veteran for many years and that the Veteran has advanced COPD which began during his years as an air condition and refrigeration technician.  Dr. EG noted that the Veteran was exposed through the nature of his work to many chemicals, refrigerator solvents and insulation agents without the protection of respiratory devices.  Dr. EG opined that the severity of the Veteran's respiratory illness can be traced to his work related exposure. 

In an August 2004 letter Dr. DG, the Veteran's private physician, opined that since the Veteran was exposed to chemicals, refrigerants, solvents, and asbestos while being trained in the Air Force, that his respiratory disease could be deemed related to this work. 

At the February 2007 VA examination the Veteran reported his medical history, in service and post service exposure to refrigeration and air conditioning chemicals, and current respiratory diseases.  The examiner evaluated the Veteran and reviewed the records, to include the Veteran's long history of tobacco use.  After reviewing the opinions of Doctors EG and DG, the examiner noted that the most recent CT scans of the chest, in August 2006, had no evidence of asbestos changes on which to substantiate Doctors EG and DG's opinions that exposure to solvents, refrigerants, chemicals and asbestos in the service caused the Veteran's respiratory conditions.  The examiner opined that the Veteran's severe emphysema and COPD were less likely as not related to exposure to certain refrigerants and solvents while working as an air conditioning specialist in the service.  The examiner explained that this was because the Veteran had no history of respiratory disease in service, no history of documented respiratory disease until many years after discharge, and a long history of tobacco use. 

The weight of the competent evidence is against the claim. 

Dr. EG opined that the Veteran's respiratory disabilities were due to his work in air conditioning and refrigeration but provided no explanation as to how or why this work caused the Veteran's respiratory diseases except to note that the conditions began during this period of time, which is an inaccurate history.  The Veteran himself has reported that his respiratory problems began three to four years after service.  More importantly, Dr EG did not consider or address the impact of the Veteran's 40 year smoking history on his respiratory disabilities.  Dr. EG's opinion is based on an incomplete and inaccurate medical history and is of little probative value. 

Dr DG opined that the Veteran's respiratory disabilities "could be" due to service.  An examiner's opinion that a current disorder could be related to symptomatology in service makes the opinion of the examiner too speculative in nature to be of any probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as 'could have been' is not probative).  Dr. DG also failed to consider the 
impact of the Veteran's 40 year smoking history on his respiratory disabilities.  

The VA examiner's opinion is, in fact, the only medical opinion of any probative value.  The examiner considered a complete and accurate factual history.  He opined that the Veteran's emphysema and COPD were less likely as not related to exposure to refrigerants and solvents in the service because: 1) the Veteran had no history of respiratory disease in service; no history of documented respiratory disease until many years after discharge; and a long history of tobacco use.  He specifically refuted Doctors EG and DG's opinions that the Veteran's respiratory disabilities were due to solvents, refrigerants, chemicals and asbestos exposure in service, noting that the most recent CT scans of the chest had no evidence of the types of changes that would be seen due to such exposure. 

The Veteran's belief that his emphysema and COPD are related to in-service chemical or solvent exposure is not competent evidence.  While he can describe symptoms of respiratory conditions, he lacks the specialized knowledge and training required to offer an opinion on a nexus between such exposure and his present disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Emphysema and COPD were not shown in service.  There is no competent and probative evidence of record relating the current disabilities to service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for emphysema and COPD is not warranted.  


ORDER

Entitlement to service connection for severe emphysema and chronic obstructive pulmonary disease (COPD) is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


